—In a paternity proceeding pursuant to Family Court Act article 5, the putative father appeals from an order of the Family Court, Kings County (Elkins, J.), dated August 1, 2002, which denied his objections to an order of the same court (Mayeri, H.E.), dated September 7, 2001.
Ordered that the order dated August 1, 2002, is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Barnes v Scott, 283 AD2d 427 [2001]). S. Miller, J.P., Friedmann, Townes and Mastro, JJ., concur.